Butler, T.
It seems quite clear that the respondent is liable. Conceding that the bark was fastened with sufficient security for fair weather, it certainly was not for the tempestuous weather which prevailed for many hours before the accident. The respondent’s duty required him to see to the fastenings when the storm arose. The post to which the chain was attached was rotten, and insufficient to resist any strain, while the bowline was weak, and easily parted. These fastenings, I think, could scarcely be regarded as secure, even in ordinary weather.
A decree must be entered for the libelant accordingly.